EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 In connection with the annual report of Caterpillar Financial Services Corporation (the "Company") on Form 10-K for the period ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify that to the best of our knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 21, 2012 /s/ Kent M. Adams Kent M. Adams President, Director and Chief Executive Officer Date:February 21, 2012 /s/ James A. Duensing James A. Duensing Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section 906 has been providedto the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
